Exhibit 10.10

 

VARIABLE RATE NOTE

 

Note Date:  February 26, 2010

 

$801,587.30

Maturity Date: February 26, 2015

 

 

 

FOR VALUE RECEIVED, HIGHWATER ETHANOL, LLC, a Minnesota limited liability
company (“BORROWER”), promises to pay to the order of United FCS in care of
FIRST NATIONAL BANK OF OMAHA (“AGENT”) at its principal office or such other
address as AGENT or holder may designate from time to time, the principal sum of
Eight Hundred One Thousand Five Hundred Eighty Seven and 30/100 Dollars
($801,587.30), or the amount shown on AGENT’s records to be outstanding, plus
interest (calculated on the basis of actual days elapsed in a 360-day year)
accruing each day on the unpaid principal balance at the annual interest rates
defined below.  Absent manifest error, AGENT’s records shall be conclusive
evidence of the principal and accrued interest owing hereunder.

 

This VARIABLE RATE NOTE is executed pursuant to a Construction Loan Agreement
between BORROWER and BANK dated as of April 24, 2008, (the Construction Loan
Agreement, together with all amendments, modifications and supplements thereto
and all restatements and replacements thereof is called the “AGREEMENT”).  All
capitalized terms not otherwise defined in this note shall have the meanings
provided in the AGREEMENT.

 

INTEREST ACCRUAL.  Interest on the principal amount outstanding shall accrue at
the rate provided for in the AGREEMENT, adjusted as provided for in the
AGREEMENT.  Interest shall be calculated on the basis of a 360-day year,
counting the actual number of days elapsed.

 

INCENTIVE PRICING.  The interest rate applicable to this VARIABLE RATE NOTE is
subject to reduction after a date six months subsequent to the CONSTRUCTION LOAN
TERMINATION DATE, as provided for in Section 2.15 of the AGREEMENT.

 

REPAYMENT TERMS.  Interest and principal shall be due and payable at the times,
in the amounts and applied in the manner provided for in Section 2.5 of the
AGREEMENT.  Any remaining principal balance, plus any accrued but unpaid
interest, shall be fully due and payable on the Maturity Date, if not sooner
paid.

 

PREPAYMENT.  BORROWER may prepay this VARIABLE RATE NOTE in full or in part at
any time; provided, however, that any prepayment fees provided for in the
AGREEMENT shall be due at the time of any such prepayment.  Any prepayment may
be applied in inverse order of maturity or as BANK in its sole discretion may
deem appropriate.  Such prepayment shall not excuse BORROWER from making
subsequent payments each quarter until the indebtedness is paid in full.

 

ADDITIONAL TERMS AND CONDITIONS.  This VARIABLE RATE NOTE is executed pursuant
to the AGREEMENT.  The AGREEMENT, and any amendments or

 

--------------------------------------------------------------------------------


 

substitutions thereof or thereto, contains additional terms and conditions,
including default and acceleration provisions, which are incorporated into this
VARIABLE RATE NOTE by reference.

 

The aggregate unpaid principal amount hereof plus interest shall become
immediately due and payable without demand or further action on the part of BANK
upon the occurrence of an EVENT OF DEFAULT as set forth under the AGREEMENT or
any other LOAN DOCUMENT.  If the maturity date of this VARIABLE RATE NOTE is
accelerated as a consequence of an EVENT OF DEFAULT, then BANK shall have all
the rights and remedies provided for in the AGREEMENT, the other LOAN DOCUMENTS
or otherwise available at law or in equity.  The rights, powers, privileges,
options and remedies of BANK provided in the AGREEMENT, the other LOAN DOCUMENTS
or otherwise available at law or in equity shall be cumulative and concurrent,
and may be pursued singly, successively or together at the sole discretion of
BANK, and may be exercised as often as occasion therefor shall occur.  No delay
or discontinuance in the exercise of any right, power, privilege, option or
remedy shall be deemed a waiver of such right, power, privilege, option or
remedy, nor shall the exercise of any right, power, privilege, option or remedy
be deemed an election of remedies or a waiver of any other right, power,
privilege, option or remedy.  Without limiting the generality of the foregoing,
BANK’s waiver of an EVENT OF DEFAULT shall not constitute a waiver of
acceleration in connection with any future EVENT OF DEFAULT.  BANK may rescind
any acceleration of this VARIABLE RATE NOTE without in any way waiving or
affecting any acceleration of this VARIABLE RATE NOTE in the future as a
consequence of an EVENT OF DEFAULT.  BANK’s acceptance of partial payment or
partial performance shall not in any way affect or rescind any acceleration of
this VARIABLE RATE NOTE made by BANK.

 

Unless prohibited by law, BORROWER will pay on demand all reasonable costs of
collection, reasonable legal expenses and reasonable attorneys’ fees and costs
incurred or paid by BANK in collecting and/or enforcing this VARIABLE RATE
NOTE.  Furthermore, BANK reserves the right to offset without notice all funds
held by BANK against debts owing to BANK by BORROWER.

 

WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR.  BORROWER and any other person who
signs, guarantees or endorses this VARIABLE RATE NOTE, to the extent allowed by
law, hereby waives presentment, demand for payment, notice of dishonor, protest,
and any notice relating to the acceleration of the maturity of this VARIABLE
RATE NOTE.

 

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

Executed as of the Note Date first above written.

 

 

 

HIGHWATER ETHANOL, LLC, a Minnesota limited liability company

 

 

 

 

 

 

By:

/s/ Brian Kletscher

 

Title:

CEO

 

--------------------------------------------------------------------------------